                                                                                                      FILED
                                                                                             2019 Oct-25 PM 01:48
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA


                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ALABAMA
                             EASTERN DIVISION

RUBY SUTTERFIELD o/b/o D.I.S.,                  )
a minor,                                        )
                                                )
       Plaintiff,                               )
                                                )    Case No. 1:18-cv-02111-JEO
v.                                              )
                                                )
ANDREW SAUL,                                    )
Commissioner of Social Security,                )
                                                )
       Defendant.                               )

                              MEMORANDUM OPINION

       Plaintiff Ruby Sutterfield brings this action pursuant to 42 U.S.C. § 405(g),

seeking review of the final decision of the Commissioner of Social Security

(“Commissioner”) denying her application on behalf of her minor great-grandson

for Childhood Supplemental Social Security (“SSI”). (Doc. 1).1 The case has been

assigned to the undersigned United States Magistrate Judge pursuant to this court’s

general order of reference. The parties have consented to the jurisdiction of this

court for disposition of the matter. See 28 U.S.C. § 636(c), FED. R. CIV. P. 73(a).

(Doc. 9). Upon review of the record and the relevant law, the undersigned finds that

the Commissioner’s decision is due to be affirmed.


1
  References herein to “Doc(s). __” are to the document numbers assigned by the Clerk of the
Court to the pleadings, motions, and other materials in the court file, as reflected on the docket
sheet in the court’s Case Management/Electronic Case Files (CM/ECF) system.
I. PROCEDURAL HISTORY

      On August 9, 2010, Sutterfield filed an application for SSI on behalf of her

minor great-grandson (“D.I.S.”). (R. 363, 565-68). The claim was denied initially,

and on June 24, 2012, an administrative law judge (“ALJ”) found that D.I.S. was not

disabled. (R. 441-62). The Appeals Council denied the request for review on

December 20, 2012. (R. 463-65). On June 6, 2013, Sutterfield filed an action in

federal court seeking review of the denial, and, on August 13, 2015, the court

reversed and remanded the decision to the Commissioner for further findings. (R.

469-87). On November 3, 2015, the Appeals Council vacated the final decision of

the Commissioner and remanded the case to the ALJ for further proceedings

consistent with the district court order. (R. 488-92).

      While that application was pending review by the federal court, Sutterfield

filed another application for SSI on behalf of D.I.S. (R. 490). A favorable

determination was issued on November 19, 2013, finding D.I.S. disabled as of June

4, 2013, the date the second application was filed. (Id.). The record was reviewed

on July 29, 2015, and it was determined that his disability continued. (Id.). The

Appeals Council affirmed the favorable determination but noted that the current

claim for SSI required further administrative proceedings for the time period before



                                          2
June 4, 2013. (Id.). The Appeals Council directed the ALJ to afford the opportunity

for a hearing, take any further action to complete the administrative record, and issue

a new decision for the period before June 4, 2013. (Id.).

      After the hearing on March 24, 2016, (R. 410-40), the ALJ determined that

D.I.S. was not disabled for the period from August 9, 2010 until June 4, 2013. (R.

360-80). Sutterfield requested a review of the ALJ’s decision by the Appeals

Council, which declined review on October 30, 2018. (R. 353-59). As a result, the

ALJ’s decision became the final decision of the Commissioner of Social Security

and is properly before the court.

II. FACTUAL BACKGROUND

      D.I.S. was born on October 19, 2009. As discussed above, D.I.S. was found

disabled as of June 4, 2013, but Plaintiff alleges he was disabled before that date.

(R. 367). The relevant period at issue for the court is from August 9, 2010, the date

Plaintiff filed his first SSI application, until June 4, 2013, the date he was determined

disabled. As such, he was a newborn/infant when the application was filed and was

a preschooler at the time the relevant period for the decision ended. (R. 367). In the

application, Plaintiff alleges D.I.S. was disabled due to asthma, vocal cord paralysis

and poor muscle development in his legs. (R. 128-40, 144-50, 565, 579-84, 594).



                                           3
      Following the administrative hearing, the ALJ first determined D.I.S. has not

engaged in substantial gainful activity since the application date. (R. 367). The ALJ

further found that D.I.S. has the following severe impairments during the period at

issue: a history of bilateral congenital vocal cord paralysis with a history of signs

and symptoms of chronic stridor, wheezing, and hoarseness; and a history of

hypotonia and gross motor delays. (Id.). She also found that D.I.S. did not have an

impairment or combination of impairments that met or equaled the severity of a

listed impairment. (R. 369). The ALJ then considered the six functional equivalence

domains and found that D.I.S. did not have an impairment or combination of

impairments that functionally equals the severity of the listings. (R. 369-80). Based

on this finding, the ALJ found D.I.S. was not disabled during the time period from

August 9, 2010, through June 4, 2013. (R. 380).

III. STANDARD OF REVIEW

      The court’s review of the Commissioner’s decision is narrowly

circumscribed.     The function of the court is to determine whether the

Commissioner’s decision is supported by substantial evidence and whether proper

legal standards were applied. Richardson v. Perales, 402 U.S. 389, 390, 91 S. Ct.

1420, 1422 (1971); Mitchell v. Comm’r Soc. Sec., 771 F.3d 780, 782 (11th Cir.



                                         4
2015); Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002). The court must

“scrutinize the record as a whole to determine if the decision reached is reasonable

and supported by substantial evidence.” Bloodsworth v. Heckler, 703 F.2d 1233,

1239 (11th Cir. 1983).      Substantial evidence is “such relevant evidence as a

reasonable person would accept as adequate to support a conclusion.” Id. It is “more

than a scintilla, but less than a preponderance.” Id.

      The court must uphold factual findings that are supported by substantial

evidence. However, it reviews the ALJ’s legal conclusions de novo because no

presumption of validity attaches to the ALJ’s determination of the proper legal

standards to be applied. Davis v. Shalala, 985 F.2d 528, 531 (11th Cir. 1993). If

the court finds an error in the ALJ’s application of the law, or if the ALJ fails to

provide the court with sufficient reasoning for determining that the proper legal

analysis has been conducted, it must reverse the ALJ’s decision. See Cornelius v.

Sullivan, 936 F.2d 1143, 1145-46 (11th Cir. 1991). The court must affirm the ALJ’s

decision if substantial evidence supports it, even if other evidence preponderates

against the Commissioner’s findings. See Crawford v. Comm’r of Soc. Sec., 363

F.3d 1155, 1158 (11th Cir. 2004) (quoting Martin v. Sullivan, 894 F.2d 1520, 1529

(11th Cir.1990)).



                                          5
IV. STATUTORY AND REGULATORY FRAMEWORK

      An individual under the age of 18 is considered disabled if he shows a

“medically determinable physical or mental impairment, which results in marked

and severe functional limitations, and which can be expected to result in death or

that has lasted or can be expected to last for a continuous period of not less than 12

months.” 42 U.S.C. § 1382c(a)(3)(C)(i). A physical or mental impairment is “an

impairment that results from anatomical, physiological, or psychological

abnormalities which are demonstrated by medically acceptable clinical and

laboratory diagnostic techniques.” 42 U.S.C. § 423(d)(3). The claimant bears the

burden of proving that he is disabled and is responsible for producing evidence

sufficient to support his claim. See Ellison v. Barnhart, 355 F.3d 1272, 1276 (11th

Cir. 2003).

      For those under the age of 18, a determination of disability under the Social

Security Act requires a three-step analysis. 20 C.F.R. § 416.924(a). The

Commissioner must determine in sequence:

      (1) Is the child engaged in substantial gainful activity?
      (2) Are the child’s impairments severe?
      (3) Do the child’s impairments satisfy or medically equal on of the specific
      impairments set for in 20 C.F.R. Pt. 404, Subpt. P App. 1?

See Henry v. Barnhart, 156 F. App’x 171, 173 (11th Cir. 2005) (citing 20 C.F.R. §


                                          6
416.924(a); Wilson v. Apfel, 179 F.3d 1276, 1277 n.1 (11th Cir. 1999)).

      In determining whether an impairment or combination of impairments meets

a listing, “the ALJ must consider six domains which are broad areas of functioning

intended to capture all of what a child can and cannot do.” Bryant v. Soc. Sec.

Admin., 478 F. App’x 644, 645 (11th Cir. 2012) (internal citation and quotations

omitted). Those domains are: (1) acquiring and using information, (2) attending and

completing tasks, (3) interacting and relating with others, (4) moving about and

manipulating objections, (4) caring for yourself, and (5) health and physical well-

being. 20 C.F.R. § 416.926a(b)(1). “Functional equivalence is found if the child’s

impairment or combination of impairments results in marked limitations in two

domains of functioning or an extreme limitation in one domain.” Ware v. Colvin,

997 F. Supp. 2d 1212, 1216 (N.D. Ala. 2014) (internal citation and quotation

omitted). “If the impairment(s) does not satisfy the duration requirements, or does

not meet, medically equal, or functionally equal one of the Listings in the

Regulations, a finding of not disabled will be reached and the claim will be denied.”

Id.

V. DISCUSSION

      Although it is not abundantly clear and certainly not organized as such, the



                                         7
court gleans the following alleged errors by the ALJ from Sutterfield’s brief: (1) the

ALJ erred by discounting the opinions of Dr. Wiatrak, Dr. Fequiere, and Dr. Ellis-

Cox (doc. 10 at 18-24, 34-35 doc. 14 at 2-5,8-10); (2) the ALJ erred in not finding

that D.I.S.’s ADHD did not meet or functionally equal the Listing of Impairments §

112.11, (id. at 24-25; doc. 14 at 5-6); (3) the ALJ failed to consider the combination

of impairments in finding that D.I.S.’s limitations did not meet or equal the listing

of impairments, (doc. 10 at 25-33; doc. 14 at 6-8); and (4) the ALJ erred in evaluating

Sutterfield’s testimony about D.I.S.’s complaints and symptoms, (id. at 35-36). The

court addresses each contention below.

      A. Physician Opinions

      Plaintiff contends that the ALJ improperly found that the opinions of Dr.

Wiatrak, Dr. Fequiere and Dr. Ellis-Cox were not persuasive. (Doc. 10 at 21). An

ALJ must state with particularity the weight given different medical opinions and

the accompanying reasons. Sharfarz v. Bowen, 825 F.2d 278, 279 (11th Cir. 1987)

(citation omitted). The ALJ should consider, among other things, the examining and

treatment relationship between the claimant and doctor, the length of the treatment,

the supportability and consistency of the evidence, and the specialization of the

doctor. 20 C.F.R. § 404.1527(c). More weight is generally given to opinions that



                                          8
are more consistent with the record as a whole. Id. § 404.1527(c)(4).

      While a treating physician’s opinion is generally entitled to weight, a one-time

examiner’s opinion is not. See McSwain v. Bowen, 814 F.2d 617, 619 (11th Cir.

1987) (citation omitted). Even the opinion of a treating physician, however, need

not be given weight when there is “good cause” - for instance, when a treating

physician’s opinion is conclusory or inconsistent with his own records. Phillips v.

Barnhart, 357 F.3d 1232, 1240-41 (11th Cir. 2004). The court will not second guess

an ALJ’s decision to reject a medical opinion for “good cause” so long as the ALJ

articulates a specific justification for his decision. Hunter v. Comm’r of Soc. Sec.

Admin., 808 F.3d 818, 823 (11th Cir. 2015).

            1. Dr. Brian J. Wiatrak

      Dr. Wiatrak, an associate clinical professor in surgery and physician in

pediatric otolaryngology at Children’s of Alabama and D.I.S’s treating physician,

submitted a letter to the Social Security Administration on May 3, 2012. (R. 352).

After briefly discussing D.I.S’s history of medical problems and scheduled

treatments, Dr. Wiatrak opined:

      In my medical opinion, [D.I.S.] is a strong candidate for disability due
      to decreased exercise tolerance, increased work of breathing and low
      respiratory reserve brought on by his medical condition, which is
      bilateral true vocal cord paralysis. He is under ongoing physician care


                                          9
      for this diagnosis which does severely impair his physical function.

(Id.). The ALJ discussed Dr. Wiatrak’s opinion in the course of making her finding

on the sixth functional domain, “Health and Physical Well-Being,” where she

ultimately found a less than marked limitation. (R. 379).

      The ALJ gave Dr. Wiatrak’s “opinion that the claimant is a strong candidate

for disability based on his breathing problems little weight.” (Id.). The ALJ

discussed the medical record relating to D.I.S’s vocal paralysis, stridor, and related

breathing and voice problems. (R. 378-79). She reasoned that Dr. Wiatrak’s opinion

was “less persuasive because it is not consistent with medical records showing

unremarkable physical examinations, little to no evidence of functional impairment,

and only mild, sporadic breathing impairment . . . .” (R. 379). The ALJ specifically

noted the previous district court’s acceptance of the same opinion regarding Dr.

Wiatrak’s statement in her finding, and the district court’s notation that Dr.

Wiatrak’s records “show that [D.I.S.] was improving while under Dr. Wiatrak’s

care.” (R. 370, 379).

      Substantial evidence supports the decision of the ALJ to give this opinion

from Dr. Wiatrak little weight for the same reasons stated by the previous district

court. (R. 479-82). Specifically, as reasoned by the earlier opinion:



                                         10
       After comparing the ALJ’s discussion of the medical records with the
       records themselves, the court finds that he had substantial evidence for
       his decision to assign little weight to Dr. Wiatrak’s opinion. The ALJ
       accurately summarized the medical records, and they do indeed seem
       inconsistent with the doctor’s opinion that D.I.S.’s breathing problems
       “severely impair his physical function.” (Tr. 352). The records show
       some recurring wheezing and stridor, but not evidence of problems to
       the extent indicated by Dr. Wiatrak’s opinion.

(R. 481). Sutterfield did not present any argument to change this court’s opinion.

Instead, she reiterated some of her argument previously presented and either rejected

or disregarded, (R. 22-23), and cited to rules and regulations but failed to explain

how those rules and regulations had been violated with regard to the assignment of

little weight to the opinion of Dr. Wiatrak. 2 (R. 22-24). Therefore, the court finds

that the ALJ had substantial evidence for her determination that Dr. Wiatrak’s

opinion should be given little weight.

               2. Dr. Pierre Fequiere

       D.I.S. was referred to Dr. Fequiere, a pediatric neurologist, for hypotonia, or

decreased muscle tone.           (R. 204-06, 695-96).          At the time of the one-time



2
  Sutterfield contends that the ALJ’s reliance on the records provided by Kimberly Dumas, CRNP,
is improper. (Doc. 10 at 19-20). She asserts that the records are internally inconsistent and
contrary to the records from Dr. Wiatrak and the teacher questionnaire. (Id.). First, the teacher
questionnaire is from D.I.S.’s kindergarten teacher and not relevant to the time at issue here.
Second, the ALJ did not rely on Dumas’s records in assigning little weight to the opinion of Dr.
Wiatrak. Instead, the notes are part of the ALJ’s discussion of D.I.S.’s longitudinal medical history
in the course of discussing the six functional domains.
                                                 11
examination, D.I.S. was seven months old. Dr. Fequiere discussed the history of

D.I.S.’s medical problems, including his foster mother’s reports that he had been

“floppy” since birth, but noted that he was able to sit with support, roll, reach, and

transfer objects. (R. 204, 695). Although he did not put weight on his legs, D.I.S.

was “overall making progress.” (Id.). Dr. Fequiere’s physical examination noted

decreased muscle tone but normal muscle bulk and his muscle strength was noted to

be at least 4 out of 5. (R. 205-06). His range of motion was full, with the exception

of a decreased range of motion in his ankles. (Id.). Under “impression,” Dr.

Fequiere opined:

      [D.I.S.] is a 7 month old boy with stridor and hypotonia. His physical
      exam is nonfocal with a mildly decreased tone. He is gaining
      milestones slowly. With his constellation of symptoms, his differential
      diagnosis includes myopathy, a genetic condition, a metabolic
      condition, a neuropathy.

(R. 206). He recommended monitoring milestones, early intervention, with possible

nerve conduction studies/electromyography at age 2 if the diagnosis was unsure, and

a recheck at 8 months or before if regression was seen. (Id.).

      The ALJ discussed Dr. Fequiere’s examination in two places in her opinion.

She first discussed it in the course of making her finding as to D.I.S.’s severe

impairments, where she found a history of stridor and hypotonia. (R. 368). The ALJ



                                         12
used Dr. Fequiere’s examination to support this finding, noting the diagnosis as well

as the recommendations for possible future procedures. (Id.). She also noted that

those future procedures were not necessary during the relevant time period. (Id.).

Second, she referenced it in the course of making her finding on the sixth functional

domain, “Health and Physical Well-Being,” where she ultimately found a less than

marked limitation. (R. 379-80).

      While the court acknowledges that the ALJ did not specify the particular

weight given to the one treatment record of Dr. Fequiere, it is clear that the ALJ

considered and did not discount the opinion of Dr. Fequiere, as argued by Sutterfield.

The ALJ accurately summarize the medical record from Dr. Fequiere and considered

it in her findings. In fact, as stated above, the ALJ used the findings of Dr. Fequiere

to support her determination that D.I.S. had a severe impairment of a history of

stridor and hypotonia.     (R. 368).    Additionally, the ALJ’s discussion of Dr.

Fequiere’s treatment record with regard to D.I.S.’s health and physical well-being

shows that the ALJ took his opinion into consideration with regard to his alleged

motor delays. (R. 379-80). The ALJ did not discount Dr. Fequiere’s record but

detailed how later records revealed improvement in the area of motor delays in that

by his 12-month check-up D.I.S. was able to stand well alone, crawl, and pull himself



                                          13
up. (R. 380). Records in 2011 and 2012 reveal D.I.S. was able to stand and walk

normally, with full strength and normal muscle tone. (Id.). There is no evidence in

the record that any of the potential procedures or studies suggested by Dr. Fequiere

were necessary. Based on the foregoing, the court finds Sutterfield’s argument

without merit.

             3. Dr. Leesha M. Ellis-Cox

      Dr. Ellis-Cox is a psychiatrist at the Cullman Mental Healthcare facility.

There are no treatment records from Dr. Ellis-Cox. Instead, there is one letter that

was sent to Dr. Mark Addison at Cullman Medical and Pediatric. (R. 730). It is

unclear how many times Dr. Ellis-Cox had seen D.I.S. when she drafted the letter.

(See id.). Regardless, the ALJ discussed the statements contained in the letter

regarding D.I.S.’s alleged mental impairments. (R. 367-68). The ALJ summarized

the letter from Dr. Ellis-Cox as follows:

      In a letter dated August 2013, a psychiatrist at Cullman Mental
      Healthcare, Leesha M. Ellis Cox, M.D., stated that the claimant had
      been a client of this facility since December 2012 with reports of “being
      very physically aggressive.” However, she stated that “because of his
      small stature,” she as of August 2013 “have [sic] not elected to see [the
      claimant] for a psychiatric evaluation.”

(R. 367). Based on the letter, the ALJ concluded that D.I.S. had not been evaluated

or diagnosed with a medically determinable mental impairment during the period at


                                            14
issue. (R. 368). The ALJ did, however, acknowledge the recommendation of a need

for a “work up” because “many undiagnosed and/or untreated medical conditions

have behavioral manifestations.” (Id.). The ALJ also acknowledged that Dr. Ellis-

Cox did not make any specific diagnoses but mentioned a suspected “failure to

thrive” of unknown origin. (Id.).

       Sutterfield contends that the ALJ erred in finding Dr. Ellis-Cox’s opinion “not

persuasive.” 3 (Doc. 10 at 21). The court finds no error. First, although the ALJ did

not state the weight afforded to Dr. Ellis-Cox’s letter, this failure can be explained

by one simple observation: Dr. Ellis-Cox did not offer a medical opinion. Social

Security regulations provide that “medical opinions” are “statements from

physicians and psychologists or other acceptable medical sources that reflect

judgments about the nature and severity of your impairment(s), including your

symptoms, diagnosis and prognosis, what you can still do despite impairment(s), and

your physical or mental restrictions.” 20 C.F.R. § 404.1527(a)(2). Dr. Ellis-Cox’s

letter does nothing more than report D.I.S.’s aggressive behavior, explain why he

has not been seen for a psychiatric evaluation at that point, recount her review of


3
  Sutterfield also contends that the ALJ erred by not treating Dr. Ellis-Cox as a treating source.
(Doc. 10 at 34). The court finds no merit to this argument. The ALJ accurately reviewed and
discussed the letter in the record from Dr. Ellis-Cox and concluded that she did not make a
diagnosis of a medically determinable mental impairment during the relevant time period. (R.
367-68). Nowhere did the ALJ state that Dr. Ellis-Cox was not a treating source.
                                               15
D.I.S.’s medical history, and offer her advice as to the benefit of a failure to thrive

“work up.” (R. 730). Accordingly, the ALJ was not required to specify the weight

assigned to Dr. Ellis-Cox’s letter in the same way that she assigned weight to the

opinion of Dr. Wiatrak, a treating physician who completed a medical source

statement. Instead, the ALJ properly considered Dr. Ellis-Cox’s letter in evaluating

whether D.I.S. had a medically determinable mental impairment and did not err in

failing to specify the weight assigned to Dr. Ellis-Cox’s opinion.

       B. Listing of Impairments 112.11

       Although not really developed in her brief, Sutterfield suggests that D.I.S.

meets or equals Listing 112.11 for neurodevelopmental disorders based upon her

testimony that D.I.S. was “hyper,” “a handful,” and had “ADHD,” as well as the

statement from Dr. Ellis-Cox’s letter that D.I.S. exhibited significant aggressive

behavior including wielding knives at relatives. (Doc. 10 at 24-25). The court

rejects this argument for the simple reason that Listing 112.11 applies only to

“children age 3 to attainment of age 18.” 20 C.F.R. pt. 404, Subpt. P, app. 1, §

112.11. Because D.I.S. was younger than age three during the relevant time period,

this listing is inapposite. 4

4
  The Commissioner raised this same argument in its opposition brief, (doc. 13 at 8), and Plaintiff
not only failed to address it, but maintained that § 112.11 applied without discussion of the age
limitation in her reply brief, (doc. 14 at 5-6).
                                                16
      C. Combination of Impairments

      Sutterfield contends that the ALJ failed to consider D.I.S.’s impairments in

combination in her determination that D.I.S.’s impairments do not functionally equal

the severity of the listing. (Doc. 10 at 25-33). The Commissioner argues that the

ALJ properly determined that D.I.S. did not functionally equal the listings. The

court agrees with the Commissioner and finds that substantial evidence supports the

ALJ’s determination that D.I.S.’s impairments, considered individually and in

combination, did not functionally equal the listings.

      As explained above, in determining whether an impairment or combination of

impairments meets a listing, “the ALJ must consider six domains which are broad

areas of functioning intended to capture all of what a child can and cannot do.”

Bryant, 478 F. App’x at 645. Those domains are: (1) acquiring and using

information, (2) attending and completing tasks, (3) interacting and relating with

others, (4) moving about and manipulating objections, (5) caring for yourself, and

(6) health and physical well-being. 20 C.F.R. § 416.926a(b)(1). “Functional

equivalence is found if the child’s impairment or combination of impairments results

in marked limitations in two domains of functioning or an extreme limitation in one

domain.” Ware, 997 F. Supp. 2d at 1216. A marked limitation is defined as a



                                         17
limitation that “interferes seriously with [the] ability to independently initiate,

sustain, or complete activities,” and is “more than moderate.” 20 C.F.R. §

416.926a(e)(2)(i). The ALJ must consider the “interactive” and “cumulative” effects

of all medically determinable impairments, including those impairments that are not

severe. 20 C.F.R. § 416.926a(a), (c).

      Here, the ALJ explained that she considered all the relevant evidence and

evaluated the whole child in accordance with 20 C.F.R. §§ 416.926a(b) and (c) and

SSR09-1p. (R. 369). She also stated that she assessed the interactive and cumulative

effects of all of D.I.S.’s medically determinable impairments, as well as those

impairments that are not severe in all of the affected domains. (Id.). In doing so,

the ALJ found no limitations in the areas of acquiring and using information,

attending and completing tasks, interacting and relating with others, and caring for

himself. (R. 372-74, 376-77). As for the remaining two areas, moving about and

manipulating objects and health and physical well-being, the ALJ found D.I.S. had

some limitations, but they were less than marked. (R. 375-80).

      Although Sutterfield contends that the ALJ erred in not finding that D.I.S. has

severe impairments in all six domains, (R. 27-33), her argument is not persuasive.

The evidence cited by Sutterfield is insufficient to convince the court that D.I.S. has



                                          18
a severe limitation in any of the six domains or a marked impairment in two of the

six domains. First, she makes no argument regarding the finding of the ALJ that

D.I.S. has no limitation in the areas of caring for personal needs. (Doc. 10 at 29-30).

Second, with regard to the first three domains - acquiring and using information,

attending and completing tasks, and interacting and relating with others - Sutterfield

points to her testimony regarding D.I.S.’s inattention, impulsiveness and

hyperactivity, as well as the medical evidence regarding his anger and

aggressiveness. (Id. at 27-29). This evidence, however, is not enough to rise to the

level of a severe or marked limitation, especially in light of the other testimony and

medical evidence cited by the ALJ in support of her findings. (R. 370-74). This is

especially true since D.I.S. was not diagnosed by an acceptable medical source with

a medical determinable mental impairment or attention deficit hyperactivity disorder

during the relevant time period.

      Finally, with regard to the two domains where the ALJ found a less than

marked limitation - moving and manipulating objects and health and physical well-

being - substantial evidence supports these findings. With regard to moving and

manipulating objects, the ALJ considered the testimony and medical evidence

regarding his early motor delays but found that later records revealed no chronic or



                                          19
ongoing problems in this area. (R. 376). For example, by 12 months of age, D.I.S.

was able to stand well alone, crawl, and pull himself up with normal musculoskeletal

and neurological exams. (R. 190-93). D.I.S. was noted to meet normal 12-month

milestones with regard to his motor skills, including scribbling spontaneously,

walking unassisted, stooping, climbing stairs, stacking 2 blocks, using a spoon,

turning pages of a book, and kicking a ball. (R. 335). Accordingly, substantial

evidence supports the ALJ’s finding of a less than marked limitation in this domain.

      With regard to health and physical well-being, the ALJ thoroughly discussed

and considered the medical evidence in the record in making her determination that

his limitations were less than marked. (R. 378-80). Sutterfield points to the ALJ’s

discounting of the treating specialist opinions, but the court has already found that

substantial evidence supports the ALJ’s treatment of the doctors and their opinions.

Sutterfield does not point to any medical evidence to support her contention of a

severe impairment in the domain of health and well-being. The ALJ clearly took

into consideration the diagnoses of D.I.S., as well as the medical evidence supporting

those diagnosis and the longitudinal medical history during the relevant time period.

The court cannot find anything in the record indicating a severe or marked

impairment in this domain. As such, substantial evidence supports the ALJ’s finding



                                         20
of a less than marked limitation in the domain of health and well-being.

      D. Subjective Complaints

      In the final paragraph of Sutterfield’s brief, she states, without any real

argument, that the ALJ did not adequately explain her reasons for discrediting Mrs.

Sutterfield’s testimony regarding D.I.S.’s symptoms. (Doc. 10 at 35). She contends

that the testimony is consistent with the medical evidence in the record. (Id. at 35-

36). In addressing a claimant’s subjective description of pain and symptoms, the

law is clear:

      In order to establish a disability based on testimony of pain and other
      symptoms, the claimant must satisfy two parts of a three-part test
      showing: (1) evidence of an underlying medical condition; and (2)
      either (a) objective medical evidence confirming the severity of the
      alleged pain; or (b) that the objectively determined medical condition
      can reasonably be expected to give rise to the claimed pain. See Holt
      v. Sullivan, 921 F.2d 1221, 1223 (11th Cir. 1991). If the ALJ discredits
      subjective testimony, he must articulate explicit and adequate reasons
      for doing so. See Hale v. Bowen, 831 F.2d 1007, 1011 (11th Cir. 1987).

Wilson v. Barnhart, 284 F.3d 1219, 1225 (11th Cir. 2002) (bold added); see also 20

C.F.R. §§ 404.1529. If a claimant satisfies the first part of the test, the ALJ must

evaluate their intensity, persistence, and effect on the claimant’s ability to work. See

42 U.S.C. § 423(d)(5)(A); 20 C.F.R. §§ 404.1529(c) & (d); 416.929(c) & (d). While

evaluating the evidence, the ALJ must consider whether inconsistencies exist within



                                          21
the evidence or between the claimant’s statements and the evidence, including his

history, medical signs and laboratory findings, and statements by medical sources or

other sources about how his symptoms affect him. 20 C.F.R. §§ 404.1529(c)(4) &

416.929(c)(4). In determining whether substantial evidence supports an ALJ’s

credibility determination, “[t]he question is not . . . whether the ALJ could have

reasonably credited [the claimant’s] testimony, but whether the ALJ was clearly

wrong to discredit it.” Werner v. Comm’r of Soc. Sec., 421 F. App’x 935, 939 (11th

Cir. 2011). The ALJ is not required explicitly to conduct a symptom analysis, but

the reasons for his or her findings must be clear enough that they are obvious to a

reviewing court. See Foote v. Chater, 67 F.3d 1553, 1562 (11th Cir. 1995). “A

clearly articulated credibility finding with substantial supporting evidence in the

record will not be disturbed by a reviewing court.” Id. (citation omitted).

      The ALJ found that D.I.S’s medically determinable impairments could

reasonably be expected to produce the alleged symptoms, but the statements

regarding the intensity, persistence, and limiting effects of these symptoms were not

entirely consistent with the medical evidence and other evidence in the record. (R.

370). Sutterfield testified that D.I.S. experienced breathing problems, extreme

behavioral problems, learning problems, acid reflux, and motor delays that disable



                                         22
him. (Id.). Sutterfield, however, fails to point to medical evidence in the record to

support her contentions that her testimony regarding these conditions rendered D.I.S.

disabled during the relevant time period, and the court finds none. The court finds

that the ALJ’s determination is supported by substantial evidence and this argument

is without merit.

VI. CONCLUSION

      Having reviewed the administrative record and considered all of the

arguments presented by the parties, the undersigned find the Commissioner’s

decision is supported by substantial evidence and in accordance with applicable law.

Therefore, the court finds that the ALJ’s decision is due to be AFFIRMED. A

separate order will be entered.

      DATED, this the 25th day of October, 2019.



                                       _________________________________
                                       JOHN E. OTT
                                       Chief United States Magistrate Judge




                                         23
